Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.  This action is in reply to the Amendments/Response received 10 September, 2021.
2.  Claims 1, 3-5, 11, 13-15, 21-28 are currently pending.
3.  Claims 1, 3-5, 11, 13-15, 21-28 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-5, 11, 13-15, 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 1 the phrase “at the first party vendor” in line 4 renders the claim vague and indefinite since it is unclear what this requires.  As presently stated this limitation is vague and indefinite since it is unclear what this specifically requires.  Examiner interprets this limitation to require a first vendor server.  

Claims 1, 11,  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are:   requesting access to a first party-service, the first party-service associated with the third-party service, in response to receiving a request to access, automatically sending to the third party vendor…a request, in response to storing the third license key as an attribute of the first-party license, accessing, by the electronic device and if the license keys are valid and authorized for enabling access.  As presently stated this is unclear.   
Regarding Claim 11, the claim sets forth a system including “a first party vendor” and “the electronic device,” claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: connection between the electronic device, the first party vendor and the third party vendor, what structural limitation are entailed of a “third party vendor.”  As presently stated the cooperative relationships are indefinite.  
Regarding Claims 1, 11, the phrase “storing the third-party license key as an attribute” of the first party license renders the claim vague and indefinite since it is unclear what this limitation requires and it is unclear if this means it is stored in the actual first party license or if it requires merely storing in a database, or if “as” sets forth it is similar.  As presently stated it is unclear what this requires.  Examiner interprets this to require storing in a database an attribute.     

The Examiner finds that because the claims are indefinite under 35 U.S.C. §112 2nd paragraph, it is impossible to properly construe claim scope at this time. See Honeywell International Inc. v. ITC, 68 USPQ2d 1023,1030 (Fed. Cir. 2003) ("Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP §2173.06 and the USPTO's policy of trying to advance prosecution by providing art rejections even though these claim are indefinite, the claims are construed and the art is applied as much as practically possible.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3-5, 11, 13-15, 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over Misra et al. (US 6,189,146) (“Misra”), and further in view of Fuller et al. (US 2016/0125172) (“Fuller”) and Gabryjelski et al (US 2005/0210254) (“Gabry”).

1. A method for accessing a first-party vendor and third-party service of a third party vendor, the method comprising: 

sending to the third-party vendor, via an application programming interface (application programming interfaces API, C8, L47-51)  provided by the third-party vendor a request for a third-party license for the third- party service the request comprising the count, the expiry date and the customer identifier (assists in obtaining a license from the license, C4, L50-55; request handler receives a purchase request for one or more licenses including quantity, customer name, C6, L50-65; license tracking and client assignment, C9, L29-50); 
receiving from the third-party vendor a third-party license key pointing to a third-party license having third-party license attributes comprising the count and the expiry date as indicated in the request; and storing the third-party license key as an attribute of the first-party license (received licenses from license generator on the secure license store, stored in secure database, C8, L35-48; license includes licensing information including quantity, expiration date, manufacturer and manufacturer specific product data, C7, L20-65; C8 L1-35; Table 5, C12, L55-60).  
Misra discloses licensing for software applications, issuance and storage of licenses that include expiry, count, customer id, license keys included as attributes but does not explicitly disclose service licensing, however, Fuller discloses automated service licensing [0006][0019].  It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the method of Misra as interpreted by the Examiner, to include a service licensing as taught by Fuller.  One of ordinary skill in the art at the time of the filing would have been motivated to expand the of Misra in this way since such a modification would have merely united elements of the prior art with no change to their respective 
Misra discloses signed certificates but does not explicitly teach one license has a third party license key.  However, Gabry discloses a licensees DCs with portions of the licensor DC to create a DC hierarchy or chain, [0041] (fig. 3).  
It would have been obvious to one of ordinary skill in the art at the time of the filing to expand the method of Misra/Fuller as interpreted by the Examiner, to include a service licensing as taught by Fuller.  One of ordinary skill in the art at the time of the filing would have been motivated to expand the of Misra in this way since such a modification would have merely united elements of the prior art with no change to their respective functions thereby offering predictable results including increased flexibility and expanded control for licensing.  

3. The method of claim 1, further comprising: providing the third-party license key to the electronic device (license includes signature of clearinghouse private key, clearinghouse public key certificate, C7, L30-64; TABLE 1, 5).  

4. The method of claim 1, wherein the request further comprises of a name (request includes client ID; C10, L30-34; name, C6, L62) and wherein the third-party license attributes further comprise the name as indicated in the request (assigned to specific client by including its client ID within the license, C3, L15-20; TABLE 4 client ID).  

5. The method of claim 1, wherein the request further comprises of a type (request type of license based on platform, C3, L8-10; request includes client platform type, C7, L65-66; C13, L19-20) and 

21. The method of claim 4, wherein the first-party license attributes further comprise a first-party license name, and wherein the name comprised in the request is identical to the first-party license name. (Misra, request includes system ID, product ID, send lies of accepted license servers and product Ids, fig 8; fig. 5, verify license signature)

22.    The method of claim 4, wherein the first-party license attributes further comprise a first-party license name, the method further comprising:
at the first-party vendor storing a mapping between first-party license names and third-party license names (Misra, stored in database, C6, L50-65; tables including client assignment table and license table, C8, L60-67)); and determining the name from the mapping  and the first-party license name (Misra, request includes system ID, product ID, send lies of accepted license servers and product Ids, fig 8; fig. 5, verify license signature; Table 1, C7).

23.    The method of claim 5, wherein the first-party license attributes further comprise a first-party license type, and wherein the type comprised in the request is identical to the first-party license type (Misra, table 1, C7, L58. “License type”).

24.  The method of claim 5, wherein the first-party license attributes further comprise a first-party license type (Misra, table 1, C7, L58. “License type”), the method further comprising:


25. The system of claim 14, wherein the first-party license attributes further comprise a first-party license name, and wherein the name comprised in the request is identical to the first-party license name (license ID, table 4; table 5, C11, L1-25).

CLAIMS 11, 13-20, 25-28:  
Claims 11, 13-20, 25-28 are directed to a licensing method and apparatus.  Claims 11, 13-20, 25-28 recite the same or similar limitations as those addressed above for claims 1, 2-5, 21-24.  Claims 11, 13-20, 25-28 are therefore rejected for the same reasons as set forth above for claims 1, 2-5, 21-24.

Not Positively Recited
The following claims contain not positively recited language. See In re Wilder, 166 USPQ 545 (C.C.P.A. 1970). ("Employing, if we may, a syllogistic analysis to answer appellant's arguments, we start with the proposition that claims cannot be obtained to that which is not new. This was the basis of the holding in In re Thao. It was the law then, is now and will be until Congress decrees otherwise. So the first inquiry must be into exactly what the claims define. Towards that goal, we state the next proposition, which is that every limitation positively recited in a claim must be given effect in order to determine what subject matter that claim defines.")
Claim 1 recites “...via an application programming interface provided by the third-party vendor.”
Claim 11 recites “via an application programming interface provided by the third-party vendor.”
Claim 11 recites “…to send...,” “…to receive...,” “…to store...,” and “…to access....”
Response to Arguments
Applicant's arguments filed have been fully considered but they are not persuasive. 
In response to Applicant’s 112 arguments these have been fully considered.  Applicant’s amendments to the claims have changed the scope and interpretation of the claims and provided new grounds of rejection under 112.  Presently the claims are rejected under 112.   Please see the 112 rejections above which are incorporated here.  
In response to Applicant’s arguments regarding the 103 rejections of the claims, the arguments have been fully considered by the Examiner and are not persuasive.  The amendments to the claims, as interpreted by the Examiner remain rejected under 103.    The cite art in combination discloses the claimed limitations as interpreted by the Examiner.  The broadest reasonable interpretation of the limitations disclose storing vendor data attributes together and accessing vendor services using the stored data attributes.  Misra discloses a flexible licensing and digital rights management system that provides for license attributes to include third party software including operating systems, platform types, installed software, registered software.  Fuller discloses licensing for services.  Misra in view of Fuller and Gabry disclose the claimed limitations including accessing services from vendors utilizing licenses with attributes and processing requests using attributes to provide the service access.  The combination discloses the claims as interpreted by the Examiner.   Additionally, Examiner notes the 892 and the relevant art cited of Record that further teaches the claimed limitations. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In response to applicant's argument, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  
In response to applicant's arguments, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Applicant’s arguments have been fully considered and are not persuasive.  

Examiner's Comments
Non-Functional Descriptive Material
The following claims are directed toward conveying a message or meaning to a human reader independent of the intended computer system, and/or the non-transitory computer-readable medium merely serves as a support for information or data. (MPEP (2111.05 l-lll)) They do not play a role or perform some function with respect to the computer. Thus, this descriptive material will not distinguish the claimed invention from the prior art in terms of patentability, see Cf. In re Gulack, 703 F.2d 1381, 1385, 217 USPQ401,404 (Fed. Cir. 1983); In re Lowry, 32 F.3d 1579, 32 USPQ2d 1031 (Fed. Cir. 1994).

Claims 1, 11 recite “...third-party license having third-party license attributes”
Claims 4, 14 recite “the third party license attributes further comprise the name”
Claim 5, 15 recite “the third party license attributes further comprise the type”

Conclusion
The prior art made of record which is considered pertinent to Applicants’ disclosure is listed on the document titled ‘Notice of Reference Cited’ (“PTO-892”)  Unless expressly noted otherwise by the Examiner, all documents listed on the PTO-892 are cited in their entirety.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS W CASEY whose telephone number is (571)270-7784. The examiner can normally be reached Monday - Thursday, 7.30-5.00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALEXIS W. CASEY
Primary Examiner
Art Unit 3625



/ALEXIS M CASEY/               Primary Examiner, Art Unit 3625